
	

114 HR 2900 IH: Mountains to Sound Greenway National Heritage Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2900
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Reichert (for himself and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Mountains to Sound Greenway National Heritage Area in the State of Washington, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Mountains to Sound Greenway National Heritage Act. 2.PurposesThe purposes of this Act include—
 (1)to recognize the national importance of the natural and cultural legacies of the area, as demonstrated in the study entitled Mountains to Sound Greenway National Heritage Area Feasibility Study dated April 2012;
 (2)to recognize the heritage of natural resource conservation in the Pacific Northwest and in the Mountains to Sound Greenway;
 (3)to preserve, support, conserve, and interpret the legacy of natural resource conservation and community stewardship, passed from generation-to-generation within the Heritage Area;
 (4)to promote heritage, cultural, and recreational tourism and to develop educational and cultural programs for visitors and the general public;
 (5)to recognize and interpret important events and geographic locations representing key developments in the creation of America, particularly the settlement of the American West and the stories of diverse ethnic groups, including Indians and others;
 (6)to enhance a cooperative management framework to assist Federal, State, local, and tribal governments, the private sector, and citizens residing in the Heritage Area in conserving, supporting, managing, enhancing, natural, and recreational sites in the Heritage Area;
 (7)to recognize and interpret the relationship between land and people, representing broad American ideals demonstrated through the integrity of existing resources within the Heritage Area; and
 (8)to support working relationships between public land managers and the community by creating relevant linkages between the National Park Service, the Forest Service, other relevant Federal agencies, Indian tribes, State and local governments and agencies, and community stakeholders within and surrounding the Heritage Area in order to protect, enhance, and interpret cultural and natural resources within the Heritage area.
 3.DefinitionsIn this Act: (1)Heritage areaThe term Heritage Area means the Mountains to Sound Greenway National Heritage Area established in this Act.
 (2)Local coordinating entityThe term local coordinating entity means the entity selected by the Secretary under this Act. (3)Management planThe term management plan means the management plan for the Heritage Area required under section 4.
 (4)MapThe term Map means the map titled Mountains to Sound Greenway National Heritage Area Proposed Boundary numbered 584/125,484, and dated August 2014. (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Washington. (7)TribalThe term tribal means the federally recognized Indian tribes with usual and accustomed places in the Heritage Area, including the Snoqualmie, Yakama, Tulalip, Muckleshoot, and Colville Indian tribes.
			4.Designation of the Mountains to Sound Greenway National Heritage Area
 (a)EstablishmentThere is established in the State the Mountains to Sound Greenway National Heritage Area. (b)BoundariesThe Heritage Area shall consist of land located in King and Kittitas Counties in the State, as generally depicted on the map.
 (c)MapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service, the United States Forest Service, and the local coordinating entity.
 (d)Local coordinating entityThe Secretary shall designate a willing local unit of government or a non-profit organization to serve as the coordinating entity for the Heritage Area within 120 days of the enactment of this Act.
			5.Management plan
 (a)In generalNot later than 3 years after the date of the enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area.
 (b)RequirementsThe management plan shall— (1)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the Heritage Area;
 (2)take into consideration Federal, State, and local plans; (3)include—
 (A)an inventory of the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area which relate to the national importance and themes of the Heritage Area that should be conserved and enhanced;
 (B)a description of strategies and recommendations for conservation, funding, management, and development of the Heritage Area;
 (C)a description of the actions that governments, private organizations, and individuals have agreed to take to protect the natural, cultural, historical, scenic, and recreational resources of the Heritage Area;
 (D)a program of implementation for the management plan by the local coordinating entity, including— (i)performance goals; and
 (ii)commitments for implementation made by partners; (E)the identification of sources of funding for carrying out the management plan;
 (F)analysis and recommendations for means by which Federal, State, and local programs may best be coordinated to carry out this section;
 (G)an interpretive plan for the Heritage Area; (H)recommended policies and strategies for resource management, including the development of intergovernmental and interagency cooperative agreements to protect the natural, cultural, historical, scenic, and recreational resources of the Heritage Area; and
 (I)a definition of the roles of the National Park Service, the Forest Service and other Federal agencies in the coordination of the Heritage Area and in otherwise furthering the purposes of this Act.
 (c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of the enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this Act until the date on which the Secretary receives and approves the management plan.
			(d)Approval or disapproval of management plan
 (1)In generalNot later than 180 days after the date of receipt of the proposed management plan, the Secretary, in consultation with the State, shall approve or disapprove the management plan.
 (2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and
 (B)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, cultural, historical, scenic, and recreational resources of the Heritage Area.
 (e)Action following disapprovalIf the Secretary disapproves the management plan, the Secretary shall— (1)advise the local coordinating entity in writing of the reasons for the disapproval;
 (2)make recommendations to the local coordinating entity for revisions to the management plan; and (3)not later than 180 days after the receipt of any revised management plan from the local coordinating entity, approve or disapprove the revised management plan.
 (f)AmendmentsThe Secretary shall review and approve or disapprove in the same manner as the original management plan, each amendment to the management plan that makes a substantial change to the management plan, as determined by the Secretary. The local coordinating entity shall not carry out any amendment to the management plan until the date on which the Secretary has approved the amendment.
			6.Administration
 (a)AuthoritiesFor purposes of implementing the management plan, the Secretary and Forest Service may— (1)provide technical assistance for the implementation of the management plan;
 (2)enter into cooperative agreements with the local coordinating entity, State and local agencies, and other interested parties to carry out this Act, including cooperation and cost sharing as appropriate to provide more cost-effective and coordinated public land management; and
 (3)the authority of the Secretary to provide technical assistance under this Act terminates on the date that is 15 years after the date of the enactment of this Act.
 (b)Local coordinating entity authoritiesFor purposes of implementing the management plan, the local coordinating entity may— (1)make grants to the State or a political subdivision of the State, nonprofit organizations, and other persons;
 (2)enter into cooperative agreements with, or provide technical assistance to, Federal agencies, the State or political subdivisions of the State, nonprofit organizations, and other interested parties;
 (3)hire and compensate staff, including individuals with expertise in natural, cultural, historical, scenic, and recreational resource protection and heritage programming;
 (4)obtain money or services from any source, including any money or services that are provided under any other Federal law or program;
 (5)contract for goods or services; and (6)undertake to be a catalyst for other activities that—
 (A)further the purposes of the Heritage Area; and (B)are consistent with the management plan.
 (c)Local coordinating entity dutiesThe local coordinating entity shall— (1)in accordance with section 4, prepare and submit a management plan to the Secretary;
 (2)assist units of Federal, State, and local government, regional planning organizations, non-profit organizations, and other interested parties in carrying out the approved management plan by—
 (A)carrying out programs and projects that recognize, protect, and enhance important resource values in the Heritage Area;
 (B)establishing and maintaining interpretive exhibits and programs in the Heritage Area; (C)developing recreational and educational opportunities in the Heritage Area; and
 (D)increasing public awareness of, and appreciation for, the natural, cultural, historical, scenic, and recreational resources of the Heritage Area;
 (3)consider the interests of diverse units of government, business, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan;
 (4)conduct meetings open the public at least semiannually regarding the development and implementation of the management plan;
 (5)encourage, by appropriate means, economic viability that is consistent with the Heritage Area; (6)submit a report to the Secretary every five years after the Secretary has approved the management plan, specifying—
 (A)the expenses and income of the local coordinating entity; and (B)significant grants or contracts made by the local coordinating entity to any other entity over the 5-year period that describes the activities, expenses, and income of the local coordinating entity (including grants from the local coordinating entity to any other entity during the year that the report is made).
 (7)Prohibition on acquisition of real propertyThe local coordinating entity may not acquire real property or interest in real property through condemnation.
 (d)Use of Federal fundsNothing in this Act shall preclude the local coordinating entity from using Federal funds available under other laws for the purposes for which those funds were authorized.
			7.Relationship to other Federal agencies
 (a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationAny Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the local coordinating entity to the maximum extent practicable.
 (c)Other Federal agenciesNothing in this Act— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 8.Private property and regulatory protectionsNothing in this Act— (1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)requires any property owner— (A)to allow public access (including access by Federal, State, or local agencies) to the property of the property owner; or
 (B)to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory of any Federal, State, tribal, or local agency;
 (4)conveys any land use or other regulatory authority to the local coordinating entity, including but not necessarily limited to development and management of energy or water or water-related infrastructure;
 (5)authorizes or implies the reservation or appropriation of water or water rights; (6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area;
 (7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property;
 (8)affects current or future grazing permits, leases, or allotment on Federal lands; or (9)affects the construction, operation, maintenance or expansion of current or future water projects, including water storage, hydro-electric facilities, or delivery systems.
			9.Evaluation and report
 (a)In generalNot later than 15 years after the date of the enactment of this Act, the Secretary shall— (1)conduct an evaluation of the accomplishments of the Heritage Area; and
 (2)prepare a report in accordance with subsection (c). (b)EvaluationAn evaluation conducted under subsection (a)(1) shall—
 (1)assess the progress of the local coordinating entity with respect to— (A)accomplishing the purposes of the Heritage Area; and
 (B)achieving the goals and objectives of the management plan; (2)analyze the investments of Federal, State, tribal, and local governments and private entities in the Heritage Area to determine the impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
 (c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that includes recommendations for the future role of the National Park Service with respect to the Heritage Area.
			
